EXHIBIT 10.5

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE
IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

 

AMENDMENT AND RESTATEMENT AGREEMENT OF

 

LETTER AGREEMENT N°1 TO AMENDMENT N°10

 

TO THE AIRBUS A350 FAMILY PURCHASE AGREEMENT

 

BETWEEN

 

AIRBUS S.A.S.

as Seller

 

and

 

AIR LEASE CORPORATION

as Buyer

 





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

1 / 9




 

This amendment and restatement agreement of Letter Agreement N°1 to Amendment
N°10 to the Purchase Agreement (hereinafter referred to as the "Restatement
Agreement") is entered into as of April 26, 2019, between

AIRBUS S.A.S., a Société par Actions Simplifée organised and existing under the
laws of the Republic of France, having its registered office at 2, Rond-Point
Emile Dewoitine, 31700 Blagnac, France (the "Seller"),

and

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A, having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A (the
“Buyer”).

The Buyer and the Seller together are referred to as the “Parties”.

WHEREAS:

 

A.   The Buyer and the Seller have signed a purchase agreement with reference
CLC-CT1103521 on the 01 February 2013 for the manufacture and sale by the Seller
and purchase by the Buyer of twenty-five (25) firm A350 Family aircraft
hereinafter together with its Exhibits and Letter Agreements referred to as the
“Purchase Agreement”.

 

B.   On 03 March 2015, the Buyer and the Seller entered into an Amendment N°1 to
the Purchase Agreement to modify the terms and conditions with respect to
certain A350XWB Family Aircraft.

 

C.   On 03 March 2015, the Buyer and the Seller entered into an Amendment N°2 to
the Purchase Agreement in order to, among other things, provide for the
manufacture and sale by the Seller and purchase by the Buyer of one (1)
incremental A350-900 Aircraft.

 

D.   On 08 September 2015, the Buyer and the Seller entered into an Amendment
N°3 to the Purchase Agreement for (i) the manufacture and sale by the Seller and
purchase by the Buyer of two (2) incremental A350-900 Aircraft and (ii) [*].

 

E.   On 14 April 2016, the Buyer and the Seller entered into an Amendment N°4 to
the Purchase Agreement in order to (i) provide the terms by which the Seller
shall manufacture and sell and the Buyer shall purchase one (1) incremental
A350-900 Aircraft, and (ii) [*].

 

F.   On 25 May 2016, the Buyer and the Seller entered into an Amendment N°5 to
the Purchase Agreement [*].

 

G.   On 18 July 2016, the Buyer and the Seller entered into an Amendment N°6 to
the Purchase Agreement in order to, among other things, (i) address
specifications issues for both A350-900 Aircraft and A350-1000 Aircraft, (ii)
[*] and (iii) [*].

 

H.   On 31 July 2017, the Buyer and the Seller entered into an Amendment N°7 to
the





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

2 / 9




Purchase Agreement in order to [*].

 

I.    On 27 December 2017, the Buyer and the Seller entered into an Amendment
N°8 to the Purchase Agreement in order to [*].

 

J.    On June 1 2018, the Buyer and the Seller entered into an Amendment N°9 to
the Purchase Agreement in order to [*].

 

K.   On 31 December 2018, the Buyer and the Seller agreed to [*].

 

L.   In conjunction with the Buyer’s and the Seller’s agreement in paragraph K
above, the Buyer and the Seller have entered into an amendment N° 5 to the A330
Agreement dated as of 31 December 2018 to provide for [*].

 

M.  On 31 December 2018, the Buyer and the Seller entered into an Amendment N°10
to the Purchase Agreement in order to, among other things, (i) provide the terms
under which the Seller shall manufacture and sell and the Buyer shall purchase
three (3) incremental A350-900 aircraft and one (1) A350-1000  aircraft and (ii)
[*].

 

The Purchase Agreement as amended and supplemented pursuant to the foregoing
shall be referred to as the “Agreement”.

 

N.   The Buyer and the Seller now wish to amend and restate the Original Letter
Agreement in order to cancel and replace clause 4 of the Original Letter
Agreement.

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

3 / 9




1          DEFINITIONS AND INTERPRETATION

1.1       Except as otherwise defined in this Restatement Agreement, all words
and expressions defined in the Revised Letter Agreement (including definitions
incorporated by reference to another document) shall have the same respective
meanings when used in this Restatement Agreement.

1.2       In this Restatement Agreement, the following words and expressions
shall, except where the context otherwise requires, have the following
respective meanings:

Original Letter Agreement means the Letter Agreement N°1 to Amendment N°10 to
the Purchase Agreement, dated 31 December 2018 and entered into between the
Buyer and the Seller.

Revised Letter Agreement means the Original Letter Agreement, as amended and
restated pursuant to this Restatement Agreement.

Restatement Agreement means this amendment and restatement agreement (including
the Schedule 1).

 

2          AMENDMENT AND RESTATEMENT

 

With effect from the date of this Restatement Agreement, the Original Letter
Agreement shall be amended and restated in the form set out in Schedule 1 to
this Restatement Agreement.

 

3          MISCELLANEOUS

The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this Restatement Agreement. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned thereto in the Agreement.

 

4.         INCONSISTENCY AND CONFIDENTIALITY

 

4.1       In the event of any inconsistency between the terms and conditions of
the Agreement and those of this Restatement Agreement, the latter shall prevail
to the extent of such inconsistency, whereas the part of the Agreement not
concerned by such inconsistency shall remain in full force and effect.

 

4.2       This Restatement Agreement reflects the understandings, commitments,
agreements, representations and negotiations related to the matters set forth
herein whatsoever, oral and written, and may not be varied except by an
instrument in writing of even date herewith or subsequent hereto executed by the
duly authorised representatives of both Parties.

 

4.3       This Restatement Agreement shall be treated by both Parties as
confidential and shall not be released in whole or in part to any third party
without the prior consent of the other Party except as may be required by law,
or to professional advisors for





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

4 / 9




the implementation hereof.

 

5.         COUNTERPARTS

 

This Restatement Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

6.         LAW AND JURISDICTION

 

This Restatement Agreement is governed by and shall be construed in accordance
with the laws of the State of New York.

 

The provisions of Clause 22.6 of the Agreement shall apply to this Restatement
Agreement as if the same were set out in full herein, mutatis mutandis.

 





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

5 / 9




 

SCHEDULE 1

 

FORM OF AMENDED AND RESTATED LETTER AGREEMENT N°1

 

TO AMENDMENT N°10 TO PURCHASE AGREEMENT

 

 

AIR LEASE CORPORATION

 

2000 Avenue of the Stars, Suite 1000N

 

Los Angeles, California 90067, U.S.A.

 

31 December 2018

 

 

 

 

31 December 2018

 

Subject: Amendment No. 10 Additional Matters

 

AIR LEASE CORPORATION (the “Buyer") and AIRBUS S.A.S. (the “Seller") have
entered into an Amendment N° 10 dated even date herewith (the “Amendment”) to
the A350XWB Family Purchase Agreement dated 01 February 2013 (the "Agreement")
which covers, among other things, (i) [*] and (ii) [*].

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

The Parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, non-severable part of the Amendment, that the provisions
of the Amendment are hereby incorporated herein by reference, and that if the
Agreement, the Amendment and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement shall govern.

 





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

6 / 9




1.         [*]

 

2.         [*]

 

3.         [*]

 

4.         [*]

 

5.         [*]

 

6.         [*]

 

7.         Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect. [*]

 





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

7 / 9




8.         Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

9.         Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

10.       Law and Jurisdiction

 

The provisions of Clause 22.6 of the Agreement shall apply to this Amendment N°
10 as if the same were set out in full herein, mutatis mutandis.

 





 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

8 / 9




IN WITNESS WHEREOF this Restatement Agreement was entered into the day and year
first above written.

 

 

 

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

/s/ Grant Levy

 

/s/ Benoît de Saint-Exupéry

 

 

 

By: Grant Levy

 

By: Benoît de Saint-Exupéry

 

 

 

Its: Executive Vice President

 

Its: Senior Vice President, Contracts

 

 

 

 

 

 

 

Air Lease Corporation – A350XWB Family Purchase Agreement

Private & Confidential

Amendment and Restatement Agreement of Letter Agreement N°1 to Amendment N°10

 

Ref. CLC-CT1900913

 

 

9 / 9

